Citation Nr: 9903349	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an increased (compensable) rating for 
residuals of an avulsion fracture of the right hip.

3.  Entitlement to an increased (compensable) rating for 
tendinitis of the right shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action in which 
the RO, among other things, granted service connection for a 
right shoulder disorder, rated noncompensably disabling, and 
denied service connection for a right hip disorder and a 
right ankle disorder.  The veteran appealed for a compensable 
rating for his right shoulder disorder and continued his 
appeal for service connection for a right hip disorder and 
right ankle disorder.  In an August 1996 rating action, the 
RO granted service connection for residuals of an avulsion 
fracture of the right hip, and assigned a noncompensable 
disability evaluation.  The veteran has continued his appeal 
on all three issues.


REMAND

I.  Service Connection for a Right Ankle Disorder

The service medical records are negative for any complaints, 
treatment or diagnosis of a right ankle disorder.  The 
veteran has reported that he sustained injury to his right 
ankle as a result of multiple parachute jumps in service.  
The veteran's DD-214 reflects that his military occupational 
specialty (MOS) was parachutist for his entire 25 year period 
of active military service.  The Board notes that the veteran 
is service connected for various orthopedic disorders 
incurred as a result of parachute jumps in service, including 
a back disorder, a left shoulder disorder, a left hip 
disorder, a right hip disorder, a left ankle disorder, a left 
knee disorder, a neck disorder, and a right shoulder 
disorder.

On VA examination in April 1995, there was localized 
tenderness over the sinus tarsi area of the right ankle and 
minimal mediolateral ligament laxity in the right ankle 
joint.  Range of motion in the right ankle revealed 
dorsiflexion from 0 to 10 degrees  and plantar flexion from 0 
to 50 degrees.  X-rays of the right ankle did not reveal any 
significant abnormality.  The diagnostic impression included 
tendonitis of the right ankle joint.

In the June 1998 SSOC, the RO indicated that the veteran did 
not report any complaints involving his right ankle at a 
subsequent VA examination in December 1997.  The Board notes, 
however, that the report of examination indicated that the 
purpose of the examination was to evaluate only the veteran's 
right hip and right shoulder disorders.  There was no 
specific examination of the veteran's right ankle.

In summary, we have a current diagnosis of a right ankle 
disorder.  The veteran has contended that he sustained his 
right ankle disorder as a result of parachute jumps in 
service.  It is undisputed that the veteran participated in 
dozens, if not hundreds, of parachute jumps in service.  He 
is service connected for multiple other orthopedic disorders 
found to have been incurred as a result of in-service 
parachute jumps.  The Court has held that only independent 
medical evidence may be used to support findings.  If the 
medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion or ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet.App.  171, 175 (1991).  On this basis, 
further VA medical opinion is warranted regarding the 
veteran's claim for 
entitlement to service connection for a right ankle disorder.


II.  Increased (Compensable) Ratings for a Right Hip Disorder
and Right Shoulder Disorder

The veteran and his representative contend, in essence, that 
his service connected residuals of an avulsion fracture of 
the right hip and tendinitis of the right shoulder are more 
disabling than currently evaluated and warrant compensable 
ratings.

Following a complete review of the claims folder, the Board 
finds that further development is warranted.  Appellate 
review of the veteran's service medical records shows that 
the veteran had continuing complaints of right shoulder pain 
and muscle spasm beginning in April 1975.  The veteran was 
seen for complaints of low back pain following a fall in May 
1990.  He reported right hip pain at that time that was 
inadvertently reported as left hip pain.  Clinical findings 
revealed an old avulsion fracture of the right hip.

On VA examination in April 1995, the veteran reported a 
history of multiple injuries sustained on parachute jumps in 
service.  He reported an injury to his right hip in 1988 or 
1989, at which time he sustained a fracture of the greater 
tuberosity of the right femur; no surgical repair was 
performed.  He indicated that he has learned to live with 
chronic pain and denied taking any medication.  On 
examination, there was localized tenderness over the anterior 
aspect of the glenohumeral joint area of the left shoulder.  
Range of motion in both shoulders was reported as follows: 0 
to 180 degrees in forward flexion and abduction movement 
bilaterally; 0 to 90 degrees in external rotation; and 0 to 
70 degrees in internal rotation.  There was a slight bony 
protrusion over the right greater trochanter area with 
localized tenderness.  No inflammatory sign was noted and 
there was no apparent pelvic tilting or any leg length 
discrepancy found.  Range of motion in the right hip was from 
0 to 100 degrees in forward flexion and from 0 to 35 degrees 
in abduction movement.  Farber's test was mildly positive on 
the right side.  The diagnostic assessment included residuals 
from multiple strain injuries over the right shoulder, 
residuals from history of traumatic fracture of the right hip 
and chronic strain injury of both hip joints.

The veteran was seen for a VA fee basis examination in Canada 
in December 1997.  The veteran complained of recurrent, 
intermittent, pain in the right hip, sometimes affected by 
the weather.  He described it as a "jagged type" pain.  He 
indicated that he gets this pain from two times a week to 
once every three weeks.  Each episode of pain lasts for about 
an hour or so and then resolves on its own.  The veteran 
reported that he occasionally takes an aspirin for pain 
relief.  He has modified the way in which he does sit-ups 
because of his hip pain.  He continues to exercise regularly 
and stated that his ongoing activity helps to control his 
pain.  He is able to walk and perform all activities of daily 
living without difficulty.  He is unable to run more than 2-3 
miles without pain.  The veteran denied swelling, heat or 
redness of the right hip.  With respect to his right 
shoulder, the veteran indicated that he has had to decrease 
the number of push-ups he does because of pain in his right 
shoulder.  He has also decreased the amount of weight that he 
bench lifts because of pain in the right shoulder.  He 
described the pain as throbbing over the anterior aspect of 
the right shoulder.  He denied weakness or numbness in his 
hands.

On examination, the right shoulder was normal to inspection 
with no redness, warmth or swelling.  There was no apparent 
bony deformity.  There was some tenderness over the anterior 
aspect of the right shoulder.  Range of motion in the right 
shoulder was as follows: forward flexion possible from 0 to 
190 degrees; abduction possible from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; internal rotation 
from 0 to 90 degrees.  Strength was 5/5 for all muscle groups 
of the right shoulder.  Sensation was normal to pinwheel in 
the upper extremities.  Examination of the right hip showed 
mild tenderness over the right greater trochanter.  There was 
no redness or warmth.  Range of motion was as follows: 
flexion possible from 0 to 125 degrees; extension from 0 to 
30 degrees; adduction from 0 to 25 degrees; abduction from 0 
to 45 degrees; external rotation from 0 to 60 degrees and 
internal rotation from 0 to 40 degrees.  The hip was stable 
with no apparent pelvic tilting.  The veteran was able to hop 
on either foot, walk on his heels and toes, and squat to 80 
degrees with full recovery.  His gait was observed to be 
normal.  X-rays of the right shoulder and right hip did not 
reveal any bony abnormalities, injuries or dislocations.  The 
diagnostic impression was history of avulsion fracture of the 
right hip and tendonitis of the right shoulder.

The Board notes that neither the April 1995 nor the December 
1997 VA examination of the veteran's right hip and right 
shoulder commented on how each disability impairs him 
functionally, particularly in the work place, or the degree 
of functional loss, if any, resulting from pain on 
undertaking motion, or weakened movement, excess 
fatigability, or incoordination under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) and the guidelines set 
forth by the Court in DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Although DeLuca had not yet been decided at the time of the 
April 1995 VA examination, the December 1997 VA examination 
provided an opportunity to obtain evidence which would allow 
for consideration of the new, precedent decision of the 
Court.  The clinical findings on the December 1997 VA 
examination, as noted, are insufficient to comply with the 
holding of the Court in DeLuca.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service connected right 
hip disorder and right shoulder disorder 
or for his claimed right ankle disorder, 
since December 1997, the date of the last 
VA examination.  Based on his response, 
the RO should obtain a copy of all 
treatment records pertaining to the right 
hip, right shoulder and right ankle from 
the identified source(s), and associate 
them with the claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner 
MUST review the entire claims folder, 
including a copy of this REMAND, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  The purpose of the 
examination is to assess the current 
severity of the veteran's residuals of an 
avulsion fracture of the right hip and 
tendonitis of the right shoulder, and to 
ascertain the presence or absence of a 
right ankle disorder and, if present, the 
etiology thereof.  All findings should be 
reported in detail.

The examiner should (a) conduct range of 
motion studies of the right hip and 
specify the range in degrees; (b) comment 
as to whether there is slight, moderate, 
or marked impairment of the right hip, as 
reflected by any malunion or nonunion 
with loose motion; (c) conduct range of 
motion studies of the right shoulder and 
specify the range in degrees; (d) review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the 
demonstrated disability in the right hip 
and right shoulder upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).

With respect to the right ankle, the 
examiner should (a) identify all current 
right ankle pathology; (b) express an 
opinion as to whether it is at least as 
likely as not that the veteran's right 
ankle pathology is related to parachute 
jumping in service, or whether it is 
otherwise related to service.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claims should be 
readjudicated.  If the determinations remain adverse to the 
veteran, both the appellant and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case, if such is in order.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to obtain clarifying data and to comply with 
precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


